Title: From George Washington to George Read, 22 February 1778
From: Washington, George
To: Read, George



Sir.
Head Quarters [Valley Forge] 22d feby 1778.

Your favor of the 5th inst., inclosing a copy of a Letter from you to General Smallwood dated the 26th Ulto and the substance of his answer, did not reach me ’till the day before yesterday—it gives me great concern to find that the Legislature of your State has not taken timely and effectual means for completing the Battalion belonging to it—however desirable the mode of voluntary enlistments might be, if it offered any adequate prospect of success, our circumstances evidently demand measures of more prompt and certain execution—it is incumbent therefore upon your legislative body as a duty which they owe both to ⟨the⟩ir own State and the Continent at large, ⟨to⟩ pursue with energy the method of ⟨drau⟩ghting which has been successfully ⟨prac⟩ticed in other States—indeed I ⟨exp⟩ect that you will shortly be called ⟨up⟩on by Congress for this purpose.
The property of the Clothing taken in the prize Sloop will I presume, be determined by certain resolutions of Congress, copies of which were sent to General Smallwood, in order to settle a dispute of a similar nature—but however this matter be decided, you ought undoubtedly to secure a sufficient quantity of this necessary article to supply the wants of the Delaware Battalion.
I am totally ignorant of any interruption having been given by the Military, to the election of Representatives in your State; it is much to be lamented that at a season when our affairs demand ⟨the⟩ most perfect harmony and greatest vig⟨our in⟩ all public proceedings, there should ⟨be any⟩ languor occasioned by divisions—y⟨our efforts⟩ cannot be better employed than in ⟨conciliating⟩ the discordant parties and restoring ⟨Union.⟩ The Complaints against the Comm⟨issaries⟩ of purchases I fear are too well ⟨founded—⟩such orders shall be given to the

⟨principal⟩ of the department for this distr⟨ict as will⟩ I hope in some degree remedy ⟨the evils⟩ complained of—I have the hono⟨r to be⟩ with great respect Sir Your most ⟨obedient servant⟩

Go: Wash⟨ington⟩

